Citation Nr: 9912956	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  95-35 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


REMAND

The veteran served on active duty from April 1943 to December 
1945.  Service records show that he was a prisoner of war 
from September 1944 to May 1945.

Upon review of the record, the Board finds that additional 
development is necessary prior to further appellate action.  
The Board notes that, in October 1997, the RO requested 
evidence, including statements from the veteran's treating 
physician, from the appellant concerning the veteran's 
tobacco use.  The appellant responded that the veteran had 
been treated at the VA Medical Center (VAMC) in Gainesville, 
Florida.  The death certificate indicates that the veteran 
died while an inpatient at that facility.  The VA records of 
medical treatment have not been associated with the veteran's 
claims file.

Accordingly, this case is REMANDED to the RO for the 
following actions.

1.  The RO should request all medical 
records of the veteran's treatment from 
VAMC Gainesville, Florida.

2.  Following completion of the above, 
the RO should again review the 
appellant's claim.  If the decision 
remains adverse to the appellant, the RO 
should furnish her and her representative 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond thereto.  
The case should thereafter be returned to 
the Board for further review, as 
appropriate.

The appellant need take no action until she is so informed.  
The appellant may present additional evidence or argument 
while the case is in remand status at the RO.  Cf. Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to ensure compliance with due process 
considerations and to obtain additional evidence.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


